EXPLORATION EARN-IN AGREEMENT

THIS EXPLORATION EARN-IN AGREEMENT (the “Agreement”) is made and entered into as
of March 29, 2010 (the “Effective Date”), by and between AuEx, Inc. (“AuEx”), a
Nevada corporation, whose address is 940 Matley Lane, Suite 17, Reno,
Nevada 89502, and Liberty Silver Corp. (LBSV), a Nevada corporation, whose
address for purposes hereof is 3960 Howard Hughes Parkway, Suite 500, Las Vegas,
Nevada 89161.

RECITALS

A.

AuEx is the holder of a Lease and Sublease Agreement from Newmont Mining
Corp.(the “Newmont Lease”), covering the Trinity Silver Project (“TSP”) located
in Pershing County, Nevada, a copy of which is attached herewith as “Exhibit
A-1”.  The lands controlled by AuEx forming the TSP are more particularly
described on Exhibit “A-2” attached to this Agreement.

B.

AuEx desires to grant to LBSV and LBSV desires to acquire the exclusive right to
explore, evaluate and develop the TSP, and to earn a 70% undivided interest in
the TSP, and all easements, rights-of-way, water rights and other appurtenances
associated therewith (collectively, the “Property”), pursuant to the terms and
conditions of this Agreement and the Newmont Lease.

AGREEMENT

NOW, THEREFORE, for and in consideration of the Initial Payment (as defined in
paragraph A.1(a)), and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged and confirmed, and the mutual
promises, covenants and conditions herein contained and recited, AuEx and LBSV
agree as follows:




A.

GRANT OF EARN-IN RIGHTS

1.

AuEx hereby grants to LBSV the exclusive right and option to acquire a
70% undivided interest in the Property for the following consideration:

(a)

LBSV agrees to pay to AuEx the amount of US$25,000 upon execution of this
Agreement (the “Initial Payment”)

(b)

In addition, in order to vest its 70% interest in the Property, LBSV is required
to produce a Bankable Feasibility Study by the seventh anniversary of the
Effective Date and to expend a minimum of US$5,000,000 (the “Aggregate Work
Obligation”) in Exploration and Development Expenses (as defined in Exhibit B)
including claim maintenance fees and related filing and recording expenses
incurred by LBSV with respect to the TSP, (but excluding charges for
administration costs) as follows:

1st agreement year US$500,000 (including the payment to AuEx)





1




2nd agreement year US$1,000,000

3rd agreement year US$1,000,000

4th agreement year US$1,000,000

5th agreement year US$1,000,000

6th agreement year US$500,000

Any excess expenditure in any year shall be carried forward and applied to
subsequent years’ expenditure requirements, and the expenditures may be
accelerated by LBSV in its sole discretion.  LBSV shall provide AuEx with a
report of its Exploration and Development Expenses incurred on or for the
benefit of the Property, not later than 60 days after the end of each Agreement
year.  If LSV elects not to meet the minimum work obligation during any
Agreement year but desires to keep this Agreement in full force and effect, or
if for any reason it is subsequently determined that the minimum work obligation
was not completed during any Agreement year, then, in order to keep the Option
in good standing LBSV shall pay the amount of any agreed-upon deficiency to
AuEx, within 30 days after the parties reach agreement as to the amount of the
deficiency, or as the parties may otherwise agree.

(c)

If LBSV elects to terminate its interest in the Option without vesting an
interest by completing a Bankable Feasibility Study by the seventh anniversary
of the Effective Date, but has expended a minimum of US$3 million (including all
claims and claims maintenance fees), it shall be entitled to a 4% net smelter
returns royalty (“NSR”) capped at twice its expenditure (excluding overhead) on
the Property. For the purposes of this paragraph the definition of NSR is
referred to on Exhibit D attached hereto.

(d)

LBSV shall be the operator and shall have full control over the content of work
programs and annual expenditure amounts during the earn-in period.  LBSV’s
rights shall also include all other rights necessary or incident to or for the
performance of its activities under this Agreement, including, but not limited
to, the authority to apply for all necessary permits, licenses and other
approvals from the United States of America, the State of Nevada or any other
governmental or other entity having regulatory authority over any part of the
Property.  Notwithstanding any other provision of this Agreement to the
contrary, the timing, manner, nature and extent of any exploration, development,
or any other activities or operations on the TSP under this Agreement shall be
in the sole discretion of LBSV, and there shall be no express or implied
covenant under this Agreement to begin or continue any such operations or
activities (LBSV’s agreement to make the payments to AuEx and to maintain the
Claims being acknowledged by AuEx as sufficient consideration for all of the
rights granted to LBSV under this Agreement).

B.

TRANSFER OF INTEREST

1.

Upon LBSV having made the payments to AuEx in accordance with paragraph A.1(a)
and having timely completed the Bankable Feasibility Study, LBSV shall provide
AuEx with written notice of such completion together with a copy of the Bankable
Feasibility Study. AuEx shall review the document and notify LBSV within 30 days
that they





2




have vested a 70% undivided interest in the Property without any further action
being required of it.  AuEx shall deliver to LBSV a special warranty deed (in
form and substance reasonably acceptable to LMC) conveying to LBSV a
70% undivided interest in the Property, free and clear of all liens, claims and
encumbrances arising by, through or under AuEx other than the residual rights
held by Newmont. At the same time as the special warranty deed is delivered, the
parties shall execute and deliver the joint venture agreement referred to in
Section B.2.

2.

Upon LBSV having acquired a 70% undivided interest in the Property, LBSV and
AuEx shall enter into a formal joint venture agreement, generally in accordance
with the Rocky Mountain Mineral Law Foundation Exploration, Development and Mine
Operating Agreement (Model Form 5A), or as the parties otherwise agree, and
including the concepts set forth in Section E below.  LBSV will be operator of
the joint venture.  The parties agree to begin good faith negotiations of the
joint venture agreement at any time during the period during which LBSV has the
right to exercise the Option (the “Earn-In Period”) when requested by LBSV.

C.

REPRESENTATIONS, WARRANTIES AND COVENANTS

1.

AuEx represents and warrants to LSV that:

(a)

The TSP is accurately described in Exhibit “A-1” and “A-2 attached hereto, AuEx
is the lessee thereof and is in exclusive possession thereof, and the Property
is free and clear of all liens, claims, and encumbrances.

(b)

As to each of the Claims, subject to the paramount title of the United States of
America:  (i) the Claims were properly located and monumented, free and clear of
any conflicting claims of which AuEx is aware, (ii) location notices and
certificates and required maps were properly posted, recorded and filed for each
of the Claims; (iii) all filings and recordings required to maintain the Claims
in good standing through the Effective Date of this Agreement, including
evidence of timely payment of required claim maintenance fees, have been timely
and properly made in the appropriate governmental offices; and (iv) all required
annual claim maintenance fees, BLM fees and other payments necessary to maintain
the Claims through the assessment year ending September 1, 2010, have been
timely and properly made.

(c)

All operations and activities conducted by or on behalf of AuEx on the Claims
have been conducted in compliance with applicable federal, state and local laws,
rules and regulations, including without limitation Environmental Laws.

(d)

AuEx is duly incorporated, validly existing and in good standing under the laws
of the State of Nevada, and is qualified to do business and in good standing
under the laws of the State of Nevada.  AuEx has the requisite corporate power
and capacity to carry on business as presently conducted, to enter into this
Agreement, and to perform all of its obligations hereunder.

(e)

There are no outstanding agreements, leases or options (whether oral or written)
which contemplate the acquisition of the Claims or any interest therein by any
other person or entity.

(f)

AuEx is the sole lessee of a 100% interest in the TSP.





3






(g)

The entering into of this Agreement and the performance by AuEx of its
obligations hereunder will not violate or conflict with any applicable law or
any order, decree or notice of any court or other governmental agency, nor
conflict with, or result in a breach of, or accelerate the performance required
by any contract or other commitment to which AuEx is a party or by which it is
bound.

(h)

All requisite corporate action on the part of AuEx, and on the part of its
officers, directors, and shareholders, necessary for the execution, delivery,
and performance by it of this Agreement and all other agreements contemplated
hereby, have been taken.  This Agreement and all agreements and instruments
contemplated hereby are, and when executed and delivered by it (assuming valid
execution and delivery by the other party), will be, legal, valid, and binding
obligations of it enforceable against it in accordance with their respective
terms.  Notwithstanding the foregoing, no representation is made as to the
availability of equitable remedies for the enforcement of this Agreement or any
other agreement contemplated hereby.  Additionally, this representation is
limited by applicable bankruptcy, insolvency, moratorium, and other similar laws
affecting generally the rights and remedies of creditors and secured parties.

(i)

To the best of its knowledge, information and belief, there are no adverse
environmental conditions at the Property that could result in a violation of or
liability under any federal, state or local laws, rules or regulations
concerning protection of the environment or human health and safety
(“Environmental Laws”).  In conducting activities on the Property, AuEx has
complied with all applicable Environmental Laws as they relate to the Property
and there have been no breaches of or liabilities caused or permitted to arise
by AuEx under any Environmental Laws.  AuEx has not received notification from
any person, including without limitation, any governmental authority, of any
potential breach or alleged breach of any applicable Environmental Laws relating
to the Property or of any inspection or possible inspection or investigation by
any governmental authority under any applicable Environmental Laws relating to
the Property.  AuEx has not received any notification of and has no knowledge of
the presence of any contaminants (including hazardous substances or materials,
dangerous goods, chemicals or toxic wastes) in the soil or water in, on or under
the Property and AuEx has not been the subject of any claims or incurred any
expenses in respect of the presence of any contaminants in the soil or water in,
on or under the Property.

(j)

To the best of knowledge of AuEx, there is no circumstance that would prevent
any and all governmental licenses and permits required to carry out exploration,
development, mining, processing and reclamation operations on the Property from
being obtained, as and when necessary.

(k)

AuEx has obtained all consents required under any agreements to which it is a
party and all required consents and approvals from governmental agencies and any
stock exchange, as necessary for it to execute, deliver and perform its
obligations under this Agreement.

(l)

There are no actions, suits or proceedings pending or, to the knowledge of AuEx,
threatened against or affecting the Property, including any actions, suits, or
proceedings being prosecuted by any federal, state or local department,
commission, board,





4




bureau, agency, or instrumentality.  To the knowledge of AuEx, it is not subject
to any order, writ, injunction, judgment or decree of any court or any federal,
state or local department, commission, board, bureau, agency, or instrumentality
which relates to the Property.

(m)

AuEx will assist LBSV in making applications for required exploration permits or
other required approvals from regulatory authorities required in order to
conduct exploration on the Property.

2.

LBSV represents and warrants to AuEx that:

(a)

LBSV is duly incorporated under the laws of Nevada and is in good standing.
 LBSV has the requisite corporate power and capacity to carry on business as
presently conducted, to enter into this Agreement, and to perform all of its
obligations hereunder.

(b)

The entering into of this Agreement and the performance by LBSV of its
obligations hereunder will not violate or conflict with any applicable law or
any order, decree or notice of any court or other governmental agency, nor
conflict with, or result in a breach of, or accelerate the performance required
by any contract or other commitment to which LBSV is a party or by which it is
bound.

(c)

All requisite corporate action on the part of LBSV, and on the part of its
officers, directors and shareholders, necessary for the execution, delivery and
performance by it of this Agreement and all other agreements contemplated
hereby, have been taken.  This Agreement and all agreements and instruments
contemplated hereby are, and when executed and delivered by it (assuming valid
execution and delivery by the other party), will be legal, valid and binding
obligations of its enforceable against it in accordance with their respective
terms.  Notwithstanding the foregoing, no representation is made as to the
availability of equitable remedies for the enforcement of this Agreement.
 Additionally, this representation is limited by applicable bankruptcy,
insolvency, moratorium, and other similar laws affecting generally the rights
and remedies of creditors and secured parties.

(d)

LBSV has obtained all consents required under any agreement to which it is a
party and all required consents and approvals from governmental agencies and any
stock exchange, as necessary for it to execute, deliver and perform its
obligations under this Agreement.

(e)

In the event that LBSV requests that AuEx assist in specified exploration and
development activities to be conducted on or for the benefit of the Property,
the provisions contained in Exhibit C shall apply.

D.

TERMINATION OF AGREEMENT

1.

LBSV may in its sole discretion terminate this Agreement at any time by giving
not less than 30 days prior written notice to that effect to AuEx.  Upon expiry
of the 30 day notice period, or if the Agreement is terminated pursuant to any
other provision of this Agreement, the Agreement will be of no further force and
effect.  Upon such termination, LSV shall have no further obligation to incur
Exploration and Development Expenses on or for the benefit of the Property and
shall have no further obligations or liabilities to AuEx under this





5




Agreement or with respect to the Property (including without limitation
liability for lost profits or consequential damages as a result of an election
by LBSV to terminate this Agreement), other than (a) as set forth in the
remainder of this paragraph, and (b) to reclaim (in accordance with applicable
law) any disturbances of the Property made by LBSV.  AuEx hereby agrees to grant
LBSV such access to the Property as is reasonably necessary to complete any
required reclamation.  At any time LBSV may, at its option, terminate its
interest in some but less than all of the Claims by written notice to AuEx,
provided that if such notice (or notice of termination of this Agreement in its
entirety) is received by AuEx after June 30th of any year, LBSV shall remain
obligated to pay the claim maintenance fees (and make all filings and recordings
required in connection therewith) for those Claims to which such termination
applies for the upcoming assessment year.  To the extent LBSV terminates its
interest in some but less than all of the Claims, this Agreement shall remain in
full force and effect with respect to the remaining Claims.

2.

In the event LBSV is in default in the observance or performance of any of
LBSV’s covenants, agreements or obligations under this Agreement, AuEx may give
written notice of such alleged default specifying the details of same. LBSV
shall have 30 days following receipt of said notice (or, in the event LBSV in
good faith disputes the existence of such a default, 30 days after a final,
non-appealable order of a court of competent jurisdiction finding that such a
default exists) within which to remedy any such default described therein, or to
diligently commence action in good faith to remedy such default.  If LBSV does
not cure or diligently commence to cure such default by the end of the
applicable 30-day period, then AuEx shall have the right to terminate this
Agreement by providing 30 days advance written notice to LBSV.  In the event of
such termination, the provisions of Section D.1 shall apply with respect to the
parties’ ongoing obligations and liabilities.  

E.

PARTICIPATION AT THE JOINT VENTURE STAGE

1.

During the Earn-In Period LBSV will fund all Exploration and Development
Expenses on the Property and will be the operator.

2.

At such time as LBSV earns a 70% undivided interest in the Property, the parties
will thereafter participate in expenditures on the Property in accordance with
their respective interests therein, or have their interest diluted in accordance
with a straight-line dilution formula, as set forth in the joint venture
agreement.

3.

If through dilution the interest of a party is reduced to less than 10%, then
that party’s participating interest shall automatically be converted to a 3% NSR
interest. Should third party claims be acquired with royalties within the Area
of Interest, the 3% royalty described above would be reduced by the amount of
such royalty but not below 1%. This reduction does not apply to the royalty
described in section A (c) above.

4.

Capitalized terms used in this Section E but not defined herein shall have the
meaning ascribed to them in Model Form 5A.





6






F.

RIGHTS DURING EARN-IN PERIOD

1.

During the Earn-In Period, LBSV and its employees, agents and independent
contractors shall have the exclusive right to enter upon the Property and to
conduct such prospecting, exploration, development or other mining work thereon
and thereunder as they desire consistent with the Newmont Lease and as is
permitted by federal and Nevada laws.  LBSV’s activities on the Property may
include any activities for which the costs would qualify as Exploration and
Development Expenses, as well as the removal of mineral samples for the purpose
of, and in amounts appropriate for, testing such mineral samples, including bulk
sampling, and in addition LBSV shall have the right to bring upon and erect upon
the Property such buildings, plants, machinery and equipment as LBSV may deem
necessary or desirable to carry out such activities.

2.

LBSV in its sole discretion will decide any matter concerning the conduct of its
prospecting, exploration, development or other mining activities on the
Property.

3.

In the conduct of its exploration, development and other activities on the
Property, LBSV shall be responsible for compliance with applicable laws and
regulations, including laws and regulations related to exploration, development,
mining and reclamation.

4.

LBSV, so long as it has not terminated this Agreement in whole or in part, shall
be responsible for timely payment of required claim maintenance fees, property
taxes, and any other payments required to maintain the Property.  LBSV shall
also be responsible for timely filing and recording of all documents required to
evidence the payment of required claim maintenance fees.  As long as it complies
with the obligations set forth in this Section F.4, LBSV shall have no liability
whatsoever to AuEx as a result of a loss of any of the Claims due to a challenge
by any third party or the U.S. government. (how much are annual property taxes?)

5.

Subject to AuEx’s prior written approval (which shall not be unreasonably
withheld), LBSV shall have the full, exclusive right, but not the obligation, to
abandon (including abandonment and relocation as millsites), relocate, amend,
defend contests or adverse actions or suits and negotiate settlement thereof
with respect to any and all of the Claims, and AuEx shall cooperate with LBSV
and shall execute any and all documents necessary or desirable in the opinion of
LBSV to further such amendments, relocations, contests, adverse actions or
suits, or settlement of such contests or adverse actions or suits.  LBSV shall
not be liable to AuEx for the loss of any of the Claims as a result of such
abandonments, amendments, relocations, contests or adverse actions or suits, so
long as the same are undertaken in good faith.

6.

All exploration and related data generated by either party must be provided to
both parties in as close to near real time as reasonable. This includes having
AuEx on the email list for copies of preliminary and final assay results, draft
and final reports and other time sensitive material. In addition, AuEx may
request copies of any other data or information pertaining to the TSP at any
time and this must be provided by LBSV within a reasonable time frame.





7






G.

FORCE MAJEURE

If LBSV should be delayed in or prevented from performing any of the terms,
covenants or conditions of this Agreement by reason of a cause beyond the
control of LSV, whether or not foreseeable, including fires, floods,
earthquakes, subsidence, ground collapse or landslides, interruptions or delays
in transportation or power supplies, strikes, lockouts, wars, acts of God,
native title claims, inability to obtain required governmental permits or
approvals in a timely manner, government regulation or interference (but
excluding a lack of funds), then any such failure on the part of LBSV to so
perform shall not be deemed to be a breach of this Agreement and the time within
which LBSV is obliged to comply with any terms, covenants or conditions of this
Agreement shall be extended by the period of all such delays.  LBSV shall give
notice in writing to AuEx forthwith and for each new cause of delay or
prevention shall set out in such notice particulars of the cause, and the date
on which the same arose, and shall take all reasonable steps to remove the cause
of such delay or prevention, and shall also give notice immediately following
the date that such cause ceases to exist.  

H.

AREA OF INTEREST

1.

Any interest or rights to acquire (a) any interest in mining claims or in other
real property interests within the area described in Exhibit “A-2” (the Area of
Interest”) or (b) contiguous claims that may extend beyond the Area of Interest,
acquired during the Earn-In Period by or on behalf of either party or any
affiliate or subsidiary of either party shall become subject to the terms and
provisions of this Agreement in accordance with the provisions of Section H.2.

2.

Within 30 days after the acquisition of such additional property, all or any
portion of which lies within the Area of Interest (or constitutes contiguous
claims that may extend beyond the Area of Interest), the acquiring party shall
notify the other party of such acquisition.  Such notice shall describe in
detail the acquisition, the lands, the nature of the interest therein, the
mining claims or other real property interest covered thereby, and the
acquisition cost.  In addition to such notice, the acquiring party shall make
any and all information concerning the additional property available to the
other party.  The other party shall then have 30 days after receipt of such
notice and information to elect in its sole discretion to include such
additional interest in the Property.

3.

All costs incurred by LBSV for acquiring additional property that becomes
subject to this Agreement shall accrue toward the LBSV Aggregate Work
Obligation.  Should AuEx be the acquiring party and LBSV elect to accept the
additional property into the Property, LBSV shall reimburse AuEx for its
acquisition costs, and the amount of such reimbursement shall accrue toward the
Aggregate Work Obligation.

4.

If a party elects not to include such an additional interest as part of the
Property, then with respect to that additional interest, either party shall be
free to take actions with respect to and dispose of such interest without any
obligation to the other party.





8






5.

All real property interest and any new claims accepted to the Property must be
acquired in the name of AuEx, Inc until such time as LBSV has vested its 70%
interest in the TSP.




I.

ASSIGNMENT

1.

This Agreement shall be binding upon and inure to the benefit of the parties and
their permitted successors and assigns.  LBSV may, upon the prior written
approval of AuEx, which approval shall not be unreasonably withheld, assign this
Agreement to other parties that are not affiliated with LBSV at any time,
provided that the assignee agrees in writing to assume all LSV’s obligations
under this Agreement.  Upon such assignment, or an assignment to an affiliate
(as described below), LBSV shall have no further obligations or liabilities
under this Agreement.  At any time, and without the consent of AuEx, LBSV may
assign this Agreement (a) to one or more of its affiliates upon the affiliate
assuming all of LBSV’s obligations under this Agreement (affiliate meaning any
entity which directly or indirectly controls or is controlled by, or under
common control with, LBSV); (b) in connection with a pledge by LBSV for
financing purposes, (c) in connection with a corporate merger or reorganization
involving LBSV, or (d) in connection with a sale of all or substantially all of
LBSV’s assets.  Upon LBSV’s prior written approval, which approval shall not be
unreasonably withheld, AuEx may assign its interest in the Property and this
Agreement to a third party, provided that any such third party must agree in
writing to be bound by all of the terms and conditions of this Agreement.  

2.

If at any time during the Earn-In Period (a) either party decides to sell or
otherwise convey any interest in the Property or this Agreement, or (b) either
party’s owner decides to sell a controlling interest in the ownership of that
party, the other party shall have the right of first refusal to acquire that
party’s interest in the Property and this Agreement, on the same terms and
conditions as the conveying party (or its owner) would be willing to accept from
(or as have been proposed by) a third party.  If either party desires to sell or
otherwise convey any interest in the Property or this Agreement, the conveying
party shall provide a notice to the other party with the proposed terms and
conditions it would accept for such interest (and if that desire is based on an
offer from a third party, a copy of the proposed contract or terms).  If either
party’s owner is considering selling a controlling interest in that party, such
notice shall describe the monetary consideration ascribed to that party’s
interest in the Property and this Agreement or that the owner would be willing
to accept for that interest prior to such a sale.  If the consideration for the
proposed transaction is partially or completely non-monetary, the conveying
party (or its owner) shall also supply information as the monetary equivalent of
such consideration.  The other party shall then have 90 days to decide whether
to exercise its right of first refusal.  If the other party exercises its right
of first refusal, the parties shall promptly proceed to consummate the proposed
transaction, for the consideration (or its monetary equivalent) and on the terms
and conditions set forth in the notice from the conveying party (or its owner).
 If the other party elects not to exercise its right of the first refusal, the
conveying party (or its owner) shall then have a period of 90 days to consummate
the conveyance of its interest in the Property or this Agreement (or a
controlling interest in the ownership of that party) to a third party, on the
same terms and conditions as had been offered to the other party.  If that





9




conveyance to a third party is not completed during the 90-day period, the other
party’s right of first refusal shall be reinstated.  

J.

INDEMNIFICATION

1.

LBSV agrees to indemnify, defend and hold harmless AuEx (and its officers,
directors, successors and assigns) from and against any and all debts, liens,
claims, causes of action, administrative orders and notices, costs (including,
without limitation, response and/or remedial costs), personal injuries, losses,
damages, liabilities, demands, interest, fines, penalties and expenses,
including reasonable attorney’s fees and expenses, consultant’s fees and
expenses, court costs and all other out-of-pocket expenses, suffered or incurred
by AuEx and its successors as a result of:  (a) any breach by LBSV of any of its
representations, warranties and covenants set forth in this Agreement, or
(b) any operations or activities engaged in by LBSV on the Property, including
without limitation any matter, condition or state of fact involving
Environmental Laws or hazardous materials which may arise after the Effective
Date of this Agreement and that is caused by LBSV.

2.

AuEx agrees to indemnify, defend and hold harmless LBSV (and its officers,
directors, successors and assigns) from and against any and all debts, liens,
claims, causes of action, administrative orders and notices, costs (including,
without limitation, response and/or remedial costs), personal injuries, losses,
damages, liabilities, demands, interest, fines, penalties and expenses,
including reasonable attorney’s fees and expenses, consultant’s fees and
expenses, court costs and all other out-of-pocket expenses, suffered or incurred
by LBSV and its successors as a result of:  (a) any breach by AuEx of any of its
representations, warranties and covenants set forth in this Agreement, or
(b) any operations or activities engaged in by AuEx on the Property, including
without limitation any matter, condition or state of fact involving
Environmental Laws or hazardous materials which may exist prior to the Effective
Date of this Agreement or which may arise after the Effective Date of this
Agreement and that is caused by AuEx.  

3.

The parties hereto, within 5 days after the service of process upon either of
them in a lawsuit, including any notices of any court action or administrative
action (or any other type of action or proceeding), or promptly after either of
them, to its respective knowledge, shall become subject to, or possess actual
knowledge of, any damage, liability, loss, cost, expense, or claim to which the
indemnification provisions of this Section J relate, shall give written notice
to the other party setting forth the fact relating to the claim, damage, or
loss, if available, and the estimated amount of the same.  “Promptly” for
purposes of this paragraph shall mean giving notice within 5 days.  Failure to
receive prompt notification shall not relieve either party of its
indemnification obligations hereunder unless such party is materially prejudiced
thereby.  Upon receipt of such notice relating to a lawsuit, the indemnifying
party shall be entitled to (i) participate at its own expense in the defense or
investigation of any claim or lawsuit or (ii) assume the defense thereof, in
which event the indemnifying party shall not be liable to the indemnified party
for legal or attorney fees thereafter incurred by such indemnified party in
defense of such action or claim; provided, that if the indemnified party may
have any unindemnified liability out of such claim, such party shall have the
right to approve the counsel selected by the indemnifying party, which approval
shall not be withheld unreasonably.  If the indemnifying party assumes the
defense of any claim or lawsuit, all costs of defense of such





10




claim or lawsuit shall thereafter be borne by such party and such party shall
have the authority to compromise and settle such claim or lawsuit, or to appeal
any adverse judgment or ruling with the cost of such appeal to be paid by such
party; provided, however, if the indemnified party may have any unindemnified
liability arising out of such claim or lawsuit the indemnifying party shall have
the authority to compromise and settle each such claim or lawsuit only with the
written consent of the indemnified party, which shall not be withheld
unreasonably.  The indemnified party may continue to participate in any
litigation at its expense after the indemnifying party assumes the defense of
such action.  In the event the indemnifying party does not elect to assume the
defense of a claim or lawsuit, the indemnified party shall have authority to
compromise and settle such claim or lawsuit only with the written consent of the
indemnifying party, which consent shall not be unreasonably withheld, or to
appeal any adverse judgment or ruling, with all costs, fees, and expenses
indemnifiable under this Section J hereof to be paid by the indemnifying party.
 Upon the indemnified party’s furnishing to the indemnifying party an estimate
of any loss, damage, liability, or expense to which the indemnification
provisions of this Section J relate, the indemnifying party shall pay to the
indemnified party the amount of such estimate within 10 days after receipt of
such estimate.

K.

CONFIDENTIALITY

1.

All data and information coming into possession of AuEx or LBSV by virtue of
this Agreement with respect to the business or operations of the other party, or
the Property generally, shall be kept confidential and shall not be disclosed to
any person not a party hereto without the prior written consent of the other
party, except:

(a)

as required by law, rule, regulation or policy of any stock exchange or
securities commission having jurisdiction over a party;

(b)

as may be required by a party in the prosecution or defense of a lawsuit or
other legal or administrative proceedings;

(c)

as required by a financial institution in connection with a request for
financing relating to development or mining activities; or

(d)

as may be required in connection with a proposed conveyance to a third party of
an interest in the Property or this Agreement, provided such third party agrees
in writing in a manner enforceable by the other party to abide by all of the
provisions of this Section K with respect to such data and information.

2.

To the extent either party intends to disclose data or information via press
release or other similar format as described in Section K.1(a), the disclosing
party shall provide the other party with not less than five business days notice
of the text of the proposed disclosure, and the other party shall have the right
to comment on the same.

L.

ENTIRE AGREEMENT

This Agreement contains the entire agreement between the parties relating to the
Property.





11






M.

DISPUTE RESOLUTION

The parties hereby agree that any dispute arising under this Agreement shall be
subject to the informal dispute resolution procedure set forth in this
Section M.  For purposes of this Section M, the party asserting the existence of
a dispute as to the interpretation of any provision of this Agreement or the
performance by the other party of any of its obligations hereunder shall notify
the other party of the nature of the asserted dispute.  Within seven business
days after receipt of such notice, the President of LBBSV and the President of
AuEx shall arrange for a personal or telephone conference in which they use good
faith efforts to resolve such dispute.  If those individuals are unable to
resolve the dispute, they shall each prepare and, within seven business days
after their conference, circulate to the President of LBSV and the President of
AuEx a memorandum outlining in reasonable detail the nature of the dispute.
 Within five business days after receipt of the memoranda, the individuals to
whom the memoranda were addressed shall arrange for a personal or telephone
conference in which they attempt to resolve such dispute.  If those individuals
are unable to resolve the dispute, either party may proceed with any legal
remedy available to it; provided, however, that the parties agree that any
statement made as to the subject matter of the dispute in any of the conferences
referred to in this Section M shall not be used in any legal proceeding against
the party that made such statement.  Notwithstanding the foregoing, if LBSV has
earned its undivided 70% interest in the Property in accordance with the
provisions of Section B.1, and AuEx refuses to execute and deliver the deed
referred to therein, the parties agree that LBSV may seek an order from a court
requiring specific performance of that obligation, as an appropriate and
necessary remedy under such circumstances, in addition to any other legal or
equitable remedies that may be available.




N.

JOINT VENTURE OPERATION

1.

LBSV shall be the operator upon submission and acceptance of the Bankable
Feasibility Study. The position of operator will thereafter be fulfilled by that
party which has the greater interest in the Property unless that party agrees
that the other party may act as operator. The operator shall be subject to
possible replacement should he be negligent in his responsibilities, act
fraudulently or not conduct the obligations of operator in a manner satisfactory
to all parties.

2.

Annual programs and budgets will be reviewed and approved by a management
committee comprised of members from LBSV and AuEx voting in proportion to their
ownership interest. A unanimous approval shall be required if an annual budget
is proposed to be modified by more than 25% or if a proposed annual budget
exceeds a previous year annual budget by more than 50%.

3.

The Operator will be entitled to a 5% overhead fee for exploration and
development related activities and a 3% overhead fee for mine construction and
mine operations. The overhead fee will not apply to land lease payments or
holding costs or to certain large invoice items as is customary and as the
parties shall agree.





12






4.

The management committee will be formed generally in accordance with the
provisions of Model Form 5A with committee members of each party holding
collectively votes in proportion to the interests held by the party they
represent.

5.

The decision to commence production shall be made by a unanimous approval of the
management committee. If the minority party does not vote to commence
production, the majority party may elect to move forward by providing the
minority partners share of capital on the basis of a loan as defined in 7 below.
 

6.

All exploration and related data generated by either party must be provided to
both parties in as close to near real time as reasonable. This includes having
AuEx on the email list for copies of preliminary and final assay results, draft
and final reports and other time sensitive material. In addition, AuEx may
request copies of any other data or information pertaining to the TSP at any
time and this must be provided by LBSV within a reasonable time frame.

7.

Project financing will be conducted by the operator on a 100% basis as one
unified financing for the project. Both partners will seek to work in unison for
one financing solution and each party will have consistent terms. Each party
shall provide its proportionate shall of initial capital and the majority
partner agrees to extend a loan to the minority partner for its share of capital
should it so request. Said loan plus interest at Libor plus 4% would be paid
back to the majority owner from 90% of the minority partner’s cash flow after
deducting operating costs and project debt payment.

O.

GENERAL

1.

Notice to LBSV or to AuEx shall be sufficiently given if delivered personally,
or if sent by prepaid mail or reputable overnight courier, or if transmitted by
facsimile to such party:

(a)

in the case of a notice to LBSV at:

Liberty Silver Corp.

3960 Howard Hughes Parkway, Suite 500

Las Vegas, Nevada  89161

Attention: Terry Fields, President or John Pulos, Director

Terry Fields, Phone: 310 600 8757

John Pulos, Fax: FAX: 424-247-9519










(b)

in the case of a notice to AuEx at:

AuEx, Inc.


940 Matley Lane, Suite 17


Reno, NV  89502

Attention:  Ronald L. Parratt/Richard L. Bedell, Jr.





13




FAX:  775-337-1542




or at such other address or addresses as the party to whom such notice or other
writing is to be given shall have last notified the party giving the same in the
manner provided in this section.  Any notice or other writing delivered to the
party to whom it is addressed as set forth above shall be deemed to have been
given and received on the day it is so delivered at such address, provided that
if such day is not a business day in the city where the notice is delivered,
then such notice or other writing shall be deemed to have been given and
received on the next following business day.  Any notice or other writing
submitted by facsimile or other form of recorded communication shall be deemed
to have been given and received on the first business day after its
transmission.

2.

Each of LBSV and AuEx shall, with reasonable diligence, do all such things and
provide all such reasonable assurances and assistance as may be required to
consummate the transactions contemplated by this Agreement and each party shall
provide such further documents or instruments required by the other party as may
reasonably be necessary or desirable in order to give effect to the terms and
conditions of this Agreement and carry out its provisions at, before or after
the Effective Date.

3.

This Agreement may be executed by each of LBSV and AuEx in counterparts and by
facsimile, each of which when so executed and delivered shall be an original,
but both such counterparts, whether executed and delivered in the original or by
facsimile, shall together constitute one and the same agreement.  The parties
agree to execute and deliver a short form of this Agreement to be prepared by
LBSV, which the parties agree LBSV may record in the official records of
Pershing County.

4.

All dollar references in this Agreement are to the United States dollars.

5.

This Agreement, including all documents annexed hereto and other agreements,
documents and other instruments delivered in connection herewith shall be
governed by and construed in accordance with the laws of the State of Nevada
(other than its rules as to conflicts of law) and the laws of the United States
as applicable.

6.

The parties agree that this Agreement shall be construed to benefit the parties
hereto and their respective permitted successors and assigns only, and shall not
be construed to create any third party beneficiary rights in any other party or
in any governmental organization or agency, except as specifically set forth in
Section 10.

7.

In the event that any one or more of the provisions contained in this Agreement
or in any other instrument or agreement contemplated hereby shall, for any
reason, be held to be invalid, illegal, or unenforceable in any respect, such
invalidity, illegality, or unenforceability shall not affect any other provision
of this Agreement or any such other instrument or agreement contemplated hereby.

8.

No implied term, covenant, condition or provision of any kind whatsoever except
for good faith and fair dealing shall affect any of the parties’ respective
rights and obligations hereunder, including, without limitation, rights and
obligations with respect to





14




exploration, development, mining, processing and marketing of minerals, and the
only terms, covenants, conditions or provisions which shall in any way affect
any of their respective rights and obligations shall be those expressly set
forth in this Agreement.

9.

This Agreement may not be amended or modified, nor may any obligation hereunder
be waived, except by writing duly executed on behalf of all Parties, and unless
otherwise specifically provided in such writing, any amendment, modification, or
waiver shall be effective only in the specific instance and for the purpose it
is given.

10.

This Agreement is, and the rights and obligations of the parties are, strictly
limited to the matters set forth herein.  Subject to the provisions of
Section H, each of the parties shall have the free and unrestricted right to
independently engage in and receive the full benefits of any and all business
ventures of any sort whatever, whether or not competitive with the matters
contemplated hereby, without consulting the other or inviting or allowing the
other to participate therein.  The doctrines of “corporate opportunity” or
“business opportunity” shall not be applied to any other activity, venture, or
operation of either party, whether adjacent to, nearby, or removed from the
Property, and neither party shall have any obligation to the other with respect
to any opportunity to acquire any interest in any property outside the Property
at any time, or within the Property after termination of this Agreement,
regardless of whether the incentive or opportunity of a party to acquire any
such property interest may be based, in whole or in part, upon information
learned during the course of operations or activities hereunder.

IN WITNESS WHEREOF, the parties have executed this Exploration and Development
Agreement effective as of the date first set forth above.

AuEx, Inc.,
a Nevada corporation




By:  ________________________________

Name:  _____________________________

Title:  ______________________________







Liberty Silver Corp.

a Nevada corporation,




By:  ________________________________

Name:  _____________________________

Title:  ______________________________








15


